Citation Nr: 0425572	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  96-41 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

[The claims of entitlement to service connection for foot 
disorder, a left eye disorder, and a kidney disorder are 
addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January to February in 
1977.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
diabetes mellitus comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  This claim was denied by the Board 
in a July 1998 decision and by the United States Court of 
Appeals for Veterans Claims (Court) in August 1999.  In 
October 2000, however, the United States Court of Appeals for 
the Federal Circuit remanded this case back to the Board.  
This matter was subsequently the subject of a Board remand in 
February 2003.

The claims of entitlement to service connection for foot 
disorder, a left eye disorder, and a kidney disorder, also on 
appeal, are addressed in a separate Board decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran's initial claim for service connection for 
diabetes mellitus was denied in an unappealed December 1988 
rating decision.

3.  Evidence received since the December 1988 rating decision 
is new but does not bear directly and substantially on the 
question of whether the veteran's diabetes mellitus is 
etiologically related to service.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for diabetes mellitus.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or instead represents an attempt 
to reopen a previously denied claim.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA's duty to notify 
the appellant of the evidence necessary to substantiate his 
claim has been met.  The RO described such evidence in an 
October 2003 letter.  By this letter, the RO has also 
notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was further 
notified that he should submit any additional records that he 
had in support of his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

While the notice provided to the veteran in the October 2003 
letter was not given prior to the first AOJ adjudication of 
the veteran's claim, the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board.  After the notice was provided, the veteran 
provided no new medical evidence whatsoever, and, during his 
May 2004 VA Travel Board hearing, he indicated that it was 
"[o]kay" for the Board to proceed with a decision on his 
claim and that all matters had been "satisfactorily 
covered."  The veteran has thus been provided with every 
opportunity to submit evidence and argument in support of his 
claim, as well as to respond to VA notices.  As such, the 
Board is satisfied that no prejudice to the veteran will 
result from an adjudication of his claim in this Board 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001, this revision does 
not apply in the present case.  66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.156(a)). 

In this case, the veteran's initial claim for service 
connection for diabetes mellitus was denied in a December 
1988 rating decision on the basis that his service medical 
records showed that this disorder existed prior to service 
and was not aggravated by service.  The veteran submitted a 
Notice of Disagreement in January 1989 and was issued a 
Statement of the Case in March 1989, but he did not respond 
within the following year.  The Board therefore finds that 
the December 1988 rating decision is final under 38 U.S.C.A. 
§ 7105(c), as an appeal of that decision was never perfected.  
The Board also notes that the veteran was further informed of 
the finality of the December 1988 rating decision in a 
February 1994 letter; however, as it does not appear that he 
was notified of his appellate rights and responsibilities at 
that time, the Board does not consider this letter to be a 
"final" decision.  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of the 
December 1988 decision.

The relevant medical evidence received since the December 
1988 rating decision consists of private medical records, 
dated from April 1975 to February 2002; and VA treatment 
records, dated from April 1996 to March 2002.  These records 
show continued treatment for diabetes mellitus and multiple 
secondary effects, but, with one major exception, such 
records are silent for any alleged causal link between 
diabetes mellitus and service.  

The one record addressing this matter directly is a September 
1998 letter from Geoffrey W. Daugherty, M.D.  However, Dr. 
Daugherty noted the brevity of the veteran's active service 
and determined that "[h]is brief military service in no way 
aggravated" his preexisting diabetes mellitus.  Dr. 
Daugherty further noted that there was no indication that the 
veteran "was significantly worse with his condition when he 
left military service than he was when he entered the 
service."  In short, this record provides no support for, 
and in fact contradicts, the veteran's contentions.

After considering all of the medical evidence of record, the 
Board finds no new medical evidence suggesting a causal 
relationship between diabetes mellitus and service, either in 
terms of aggravation or incurrence.  As such, this new 
evidence does not bear materially and substantially on the 
specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
May 2004 VA Travel Board hearing testimony.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value for the purpose of reopening a previously denied claim 
for service connection.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim for service connection for 
diabetes mellitus.  This evidence, however, does not suggest 
a causal link between a current disorder and service.  
Accordingly, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
namely the etiology of the veteran's claimed disorder and its 
relationship with service.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied.




ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for diabetes mellitus, and the 
appeal is denied.


____________________________                     
____________________________
        WAYNE M. BRAEUER                                     
WARREN W. RICE, JR.
           Veterans Law Judge, 		           Veterans 
Law Judge,
       Board of Veterans' Appeals		                 
Board of Veterans' Appeals

____________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



